 Case 1:19-cv-00091-JTN-SJB ECF No. 64 filed 10/03/19 PageID.478 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JOHNNY AARON, et al.,

              Plaintiffs,                                 Hon. Janet T. Neff

v.                                                        Case No. 1:19-cv-91

TONY MOULATSIOTIS, et al.,

            Defendants.
____________________________________/

                                             ORDER

              This matter is before the Court on Defendant’s Motion for Judgment on the Pleadings.

(ECF No. 52). In support of his motion, Defendant cites to and relies upon matters outside the

pleadings. Rather than exclude such items, the Court chooses instead to treat Defendant’s motion as

a motion for summary judgment. See Fed. R. Civ. P. 12(d). Accordingly, Plaintiffs may supplement

their response to Defendant’s motion, but must do so no later than November 1, 2019. Likewise,

Defendant may supplement his motion, but must do so no later than November 15, 2019. The Court

will then resolve Defendant’s motion pursuant to the standard applicable to motions for summary

judgment under Federal Rule of Civil Procedure 56.

              IT IS SO ORDERED.



Dated: October 3, 2019                                     /s/ Ellen S. Carmody
                                                          ELLEN S. CARMODY
                                                          U.S. Magistrate Judge




                                                -1-
